Filed Pursuant To Rule 424(b)(3) Registration No. 333-131736 COMMONWEALTH INCOME & GROWTH FUND VI SUPPLEMENT NO. 3 DATED NOVEMBER 12, 2008 TO PROSPECTUS DATED MARCH 6, 2007, AS SUPPLEMENTED SEPTEMBER 28, 2, 2008 Summary We are providing you with this Supplement No. 3, dated November 12, 2008, to update and revise the prospectus dated March 6, 2007, as supplemented by Supplement No. 1 dated September 28, 2007 and Supplement No. 2 dated March 18, 2008. This Supplement No. 3 forms a part of, and must be accompanied or preceded by, the prospectus and Supplement No. 1. The purposes of this supplement are to: · Describe the current status of the offering and the equipment we have acquired; and · Update our financial information. You should thoroughly review the prospectus, Supplement Nos. 1 and 2 and this Supplement No. 3 prior to subscribing for units. Forward-Looking Statements Certain statements included in this supplement address activities, events or developments that we and our general partner anticipate, as of the date of this supplement, will or may occur in the future. For example, the words “believes,” “anticipates,” and “expects” are intended to identify forward-looking statements within the meaning of the
